Name: Commission Regulation (EEC) No 1095/80 of 2 May 1980 amending Regulation (EEC) No 998/80 applying, at the end of the 1979/80 marketing year, a special intervention measure in the form of private storage aid in respect of common wheat of bread-making quality
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/30 Official Journal of the European Communities 3 . 5 . 80 COMMISSION REGULATION (EEC) No 1095/80 of 2 May 1980 amending Regulation (EEC) No 998/80 applying , at the end of the 1979/80 marketing year, a special intervention measure in the form of private storage aid in respect of common wheat of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 998/80 of 22 April 1980 (3), in the second subparagraph of Article 6 ( 1 ) thereto, entitles every holder of common wheat of bread-making quality, on the expiry of each of the periods of storage referred to in Article 2 ( 1 ) (a) of the said Regulation , to sell to the intervention agency all or some of the quantities stored ; Whereas, with the aim of simplifying the administra ­ tion of the special intervention measures provided for in the aforementioned Regulation , a minimum quan ­ tity should be specified below which the intervention agency shall not be required to accept the holder's offer ; whereas Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality (4), as last amended by Regulation (EEC) No 1543/79 (5 ), fixed , in the third subparagraph of Article 5 ( 1 ) thereto, the minimum batch at 80 tonnes, where the special intervention measure takes the form of purchase at the reference price ; whereas it appears advisable to adopt the same minimum quantity for stocks offered to intervention on the expiry of private storage contracts concluded pursuant to Regulation (EEC) No 998/80 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 The following sentence is added to the second sub ­ paragraph of Article 6 ( 1 ) of Regulation (EEC) No 998/80 : 'However, the offer may relate only to like batches of a minimum of 80 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 May 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1. 11 . 1975, p. 1 . ( 2 ) OJ No L 188 , 26 . 7 . 1979 , p. 1 . (3 ) OJ No L 107, 25 . 4 . 1980 , p. 15 . (4 ) OJ No L 181 , 21 . 7 . 1977, p. 26 . ( 5 ) OJ No L 187, 25 . 7 . 1979 , p. 7 .